Citation Nr: 1534650	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for migraines for accrued benefits purposes.

2.  Entitlement to service connection for a psychiatric disorder for accrued benefits purposes.

3.  Entitlement to a neurological disorder for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to September 1983 and from August 1990 to December 1990.  The Veteran died in May 2008.  The appellant is the Veteran's surviving spouse. 

The appellant testified before the undersigned at a video conference hearing which was conducted in May 2012.

The issues on appeal were previously before the Board in May 2013 when they were remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  A May 2000 Board decision denied entitlement to service connection for migraine headaches and this decision is final.  
 
2.  The evidence added to the record subsequent to the May 2000 decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.

3.  A May 2000 Board decision denied entitlement to service connection for an acquired psychiatric disorder and this decision is final.

4.  The evidence added to the record subsequent to the May 2000 decision which denied entitlement to service connection for an acquired psychiatric disorder is not cumulative of the evidence previously of record; it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

5.  The preponderance of the competent probative evidence weighs against a determination that the Veteran had an acquired psychiatric disorder which was linked to his active duty service or to a service connected disability.  
 
6.  The preponderance of the competent probative evidence weighs against a determination that the Veteran had a neurological disorder which was linked to his active duty service or to a service connected disability.  
 
7.  The preponderance of the competent probative evidence weighs against a determination that the cause of the Veteran's death was linked to his active duty service or to a service connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for migraines for accrued benefits purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

 2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder for accrued benefits purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The criteria for entitlement to service connection for a acquired psychiatric disorder for accrued benefits purposes, has not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).

4.  The criteria for entitlement to service connection for a neurological disorder for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).

5.  A service-connected disability or a disability of service origin did not cause the Veteran's death, or substantially or materially contribute to his death. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record reflects that in an October 2008 letter, the appellant was informed of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death and as well as the claims for accrued benefits.  The appellant was again informed of this information in a June 2010 letter. 

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Such notice was provided in the October 2008 letter.

For applications to reopen a claim based on new and material evidence as in the claim for headaches and an acquired psychiatric disorder, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO provided a notice letter to the appellant in June 2010.  The letter notified the appellant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the appellant of the bases for previous denial of the service connection claim.  

The Board also finds that there has been compliance with the VCAA assistance provisions. The record in this case includes service treatment records, service personnel records, private and VA medical records and reports of VA examinations and an outside medical opinion.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues on appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the appellant.



Accrued Benefits claims

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In July 2007, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for general anxiety disorder to include depression, anxiety, temper, trouble sleeping, memory loss, night sweats, numbness of the face, hands, arms and legs, vision disturbance of the left eye with head and eye pain and problems swallowing.  In the same decision, the RO also determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for migraine headaches claimed as due to an undiagnosed illness.  The RO also denied service connection for neurological problems.  In August 2007, VA provided the Veteran with notice of the decision.  The same month, the Veteran submitted a notice of disagreement with the July 2007 rating decision.  A statement of the case was issued in December 2007 and the Veteran submitted his substantive appeal in January 2008.  The Veteran died in May 2008 prior to his appeal being decided.  In September 2008, the appellant submitted a claim of entitlement to accrued benefits.  The Board finds the appellant has met the threshold requirements of the claims for purposes of accrued benefits and the Board will address the claims on the merits.  As noted above, the Board can only consider evidence in the claims file or constructively in VA's possession at the time of death. 


New and Material Claims

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").

To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence has been submitted is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches for accrued benefits purposes.

In May 2000, the Board determined that service connection was not warranted for headaches under the provisions of 38 C F R § 3.317 based on service in the Gulf War and having an undiagnosed illness.  The Board found that the Veteran's headaches were attributed to known clinical diagnoses such as migraine headaches, stress related headaches, and/or atypical muscle tension headaches.  The Board also found that service connection was not warranted for headaches on a direct basis as there was no medical evidence of a nexus between any in-service disease or injury and the claimed headache disorder.  It was noted that the Veteran denied having headaches on reports of medical history he completed in August 1990 and May 1993.  The first evidence of complaints of chronic headaches was in January 1995 at the time of the Persian Gulf Registry examination.   

In October 2006, the Veteran submitted another claim of entitlement to service connection for headaches as due to an undiagnosed illness.  It was reported that the symptoms were affecting the Veteran's job and home life.  After the Veteran died, this claim became one for accrued benefits.  

The pertinent evidence received subsequent to the May 2000 Board decision which denied service connection for headaches consists of VA clinical records, the report of a June 2007 VA examination as well as statements and testimony from the appellant.  The Board finds that none of this evidence satisfies the definition of new and material evidence.  

Numerous clinical records have been associated with the claims file subsequent to the May 2000 Board decision which were not of record at that time.  Significantly, these records document complaints of, diagnosis of and treatment for headaches but they are attributed to know diagnoses negating any link to the possibility that the Veteran has a headache due to an undiagnosed illness.  Furthermore, the records do not indicate, in any way, that the Veteran has a headache disorder which is directly linked to active duty.  The United States Court of Appeals for Veterans Claims (Court) has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

A VA neurological examination was conducted in June 2007.  The examiner observed the Veteran had been worked up extensively for intermittent blurred vision in the left eye, intermittent left leg numbness, imbalance, headache, and dizziness.  Neuropsychiatric testing revealed some mild learning disability and a lot of embellishment.  Neurological examination was repeatedly normal or had soft subjective sensory findings.  The Veteran described his headaches as 3 types.  He has sharp stabbing pains in the left temple.  These are rather severe.  There is associated nausea but no vomiting.  There is phono/photophobia and his left face will droop.  These seem to be brought on by the heat.  He's had three of these this year.  These last from hours to days.  These seem to improve with Fioricet.  The second headache is a burning boring pain in somewhat the same area that seems to be depression related.  They last most of the day, recur somewhat infrequently and he just avoids caffeine and takes his antidepressant for these.  The third is a dull ache also in the same area that recurs every couple of weeks and aren't much of a problem.  A physical examination was conducted.  An assessment of common migraine with frequent headaches was made.  The examiner found that the Veteran had subjective complaints and subjective sensory findings but no objective evidence of any neurologic disease.  The np testing and behavior during the interview suggest some degree of learning impairment and irritability with embellishment of symptoms and findings.  The examiner opined that the Veteran's neurological complaints were not due to fibromyalgia or an undiagnosed condition.  

The Board finds the report of the June 2007 VA examination indicates that the Veteran had a known diagnosis for his headaches of common migraines which negates any possibility that the Veteran had a headache disorder due to an undiagnosed illness.  The evidence does not indicate that the Veteran's headaches were due to an unknown diagnosis.  Furthermore, the evidence does not link the know diagnosis of migraine headaches to the Veteran's active duty service.  

As new and material evidence has not been received, the Board finds the claim of entitlement to service connection for migraine headaches has not been reopened.  



Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder for accrued benefits purposes.

The Board denied service connection for an acquired psychiatric disorder.  It was noted that the Veteran provided competent lay evidence that he has experienced psychiatric symptoms such as depression and increased anxiety since his return from the Persian Gulf.  It was also observed that the post-service medical evidence shows diagnoses of various acquired psychiatric disorders, including generalized anxiety disorder major depression and adjustment disorder with depressed mood.  A statement from the Veteran's physician dated in April 1995 was cited for including the language that the Veteran had "been suffering from stress and depression since returning with his unit from the Persian Gulf."  The claim was denied as the Board found the 1995 statement was the only medical evidence in support of the claim.  The Board found the probative value of this evidence was reduced as it was based on a medical history provided by the Veteran which was not supported by the other evidence of record.  The Board also found that the medical record did not actually link a psychiatric disorder to active duty service and that there was no other medical evidence which linked increased depression and anxiety to military service.  

The Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  The claim was denied by the Board in May 2000 as there was no evidence linking a psychiatric disorder to active duty or to a service connected disability.  Associated with the claims file subsequent to the May 2000 decision is a January 2006 VA clinical record which includes an impression of mood disorder due to general medical condition (chronic fatigue) and also general anxiety disorder.  This evidence is new as it was not of record at the time of the May 2000 Board decision which denied service connection for an acquired psychiatric disorder.  The evidence is also material in that it provides medical evidence of a link between an acquired psychiatric disorder (mood disorder) and a service connected disability (chronic fatigue).  

As new and material evidence has been received the Board will adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder for accrued benefits purposes de novo.

Service connection criteria 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i). 

The Veteran is deemed a Persian Gulf veteran, as there is evidence that during the Persian Gulf War he served on active military service in the Southwest Asia theater of operations. 38 C.F.R. § 3.317(e) . 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2) . 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii) . In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome). A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(a)(7) .

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Entitlement to service connection for an acquired psychiatric disorder for accrued benefits purposes.  

As set out above, the evidence of record which the Board can consider for this claim is only that evidence which was of record or constructively in VA's possession at the time of the Veteran's death in May 2008.  

The service treatment records are silent as to complaints of, diagnosis of or treatment for mental disorders.  The Veteran completed a Report of Medical History in December 1982 and October 1986 wherein he denied having or ever having had frequent trouble sleeping, depression or excessive worry or nervous trouble of any sort.  A medical examination which was conducted in October 1986 did not reveal any pertinent abnormalities or findings.  The Veteran underwent periodic examinations in August 1990 and May 1993.  Clinical evaluation of the psychiatric system was determined to be normal.  The Veteran completed a Report of Medical History in August 1990 and May 1993.  He denied having or ever having had frequent trouble sleeping, depression or excessive worry or nervous trouble of any sort at those times.  

A May 1994 private treatment record reveals the Veteran reported a history of treatment for depression since March 1995.  There was a history of anxiety and depression since coming back from the Gulf War in 1990.  The pertinent assessment was depression in remission.  

A private clinical record dated in June 1995 reveals the Veteran continued to have problems with anxiety, sleep disturbance and feeling wired.  He was quite anxious with multiple somatic complaints which he realized were anxiety related.  

A private psychological evaluation was conducted in June 1995.  It was observed that the Veteran reported difficulty in the past due to anxiety and depression.  The Veteran denied a psychiatric history but reported he had always been restless and somewhat rebellious during his teens.  The examiner found the Veteran's overall presentation suggested an individual who has had some mild clinical depression and anxiety related to the pressure he feels at work due to recent restructuring and the recent birth of his child.  The symptoms greatly improved with medication.  The Veteran continued to have many symptoms of attention deficit disorder.  

A private psychological evaluation was conducted over two days in November 1995.  The Veteran presented believing he may have attention deficit disorder general anxiety disorder and dyslexia.  The Veteran reported some depressed mood during his late adolescence but had not had problems with significant depression subsequently.  The examiner found the Veteran had general anxiety disorder symptoms including persistently worrying about several different things, feeling tense and nervous much of the time.  Axis I diagnoses were attention deficit hyperactivity disorder and general anxiety disorder.  

A private clinical record dated in September 1995 indicates the Veteran continued to have anxiety type symptoms.  The clinician recommended that the Veteran stop taking Ritalin.  

A VA mental disorders examination was conducted in October 1996.  The Veteran reported that his nervousness started in childhood.  He was depressed as a teenager and went through a lot of things during military service but was able to manage his anxiety.  He was told that he was different after his return from service in the Persian Gulf.  Axis I diagnosis was made of general anxiety disorder.  

The report of an April 2001 VA examination which resulted in an Axis I diagnosis of anxiety disorder due to post-viral infection with generalized anxiety.  The examiner wrote that the Veteran had been in good health prior to going to Kuwait during Desert Shield.  He was there for four months when he developed several minor health problems.  After his return to the U.S., he developed chronic fatigue plus a series of vague symptoms, some neurological in flavor.  Most significant in the Veteran's history is his report of annual wintertime bouts of flu which is a general term covering a host of viruses but also including true influenza viruses.  These illnesses occur at Christmas time and last for one to two weeks.  He said that they had been occurring for years.  The examiner wrote that post-influenza debility is a well-recognized clinical entity.  

A January 2006 VA clinical record which includes an impression of mood disorder due to general medical condition (chronic fatigue) and also general anxiety disorder.  

Analysis

The Board finds that service connection is not warranted for an acquired psychiatric disorder on an accrued benefits basis as the preponderance of the evidence of record indicates that the Veteran does not have a mental disorder which is etiologically linked to active duty or to a service connected disability.  Most of the medical evidence which addresses the presence of mental disorders have attributed the disorder to something other than active duty such as stress from work and home life, medications and post-viral infection.  None of the medical evidence directly links a medical disorder to active duty.  

There is evidence in the form of the January 2006 clinical record which includes the annotation that the Veteran had a mood disorder due to general medical condition (chronic fatigue).  Service connection is in effect for chronic fatigue.  This record provides evidence that the Veteran had a mental disorder secondary to a service connected disability.  Significantly, the Board finds reduced probative value should be placed on the January 2006 VA clinical record.  The Board notes that the vast majority of the clinical records prepared prior to and subsequent to January 2006, by the same author, all include an impression of psychiatric factors affecting physical condition (chronic fatigue) and general anxiety disorder.  The January 2006 record is the only one from this author which links a mental disorder to a service connected disability.  The rationale for why this etiology opinion changed on this one date was not provided.  The Board finds that the January 2006 record may be a typographical error by the author.  Regardless, the rest of the author's records do not provide evidence of such a link.  The Board finds that the preponderance of this evidence weighs against the single reference in January 2006 to a link between a mental disorder and active duty.  

VA clinical record document complaints of, diagnosis of or treatment for mental disorder but, other noting the Veteran's self-reported history as recorded by the clinicians, do not link a mental disorder to active duty service.  ).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

There are references to the presence of posttraumatic stress disorder (PTSD) in the clinical records but none of these records indicate that the PTSD was associated with the Veteran's military service.  No in-service stressors were referenced in the records.  The few clinical records which include diagnoses of PTSD which do not indicate, in any way, that the disorder is linked to active duty is insufficient to base a grant of service connection.  They do not actually link a mental disorder to active duty.  

The only other evidence of record which indicates that the Veteran had a mental disorder due to active duty or due to a service connected disability is the Veteran's own allegations.  As a lay person, the Veteran is competent to report on symptomology he experiences through his senses.  He is not competent to diagnose the presence of any mental disorder nor is he competent to provide an etiology opinion for any mental disorder as these are complex medical determinations which require specialized training which the Veteran did not possess.  


Entitlement to service connection for a neurological disorder for accrued benefits purposes.  

As set out above, the evidence of record which the Board can consider for this claim is only that evidence which was of record or constructively in VA's possession at the time of the Veteran's death in May 2008.  

Initially, the Board notes that service connection has been granted for chronic fatigue as due to an undiagnosed illness.  

The Veteran completed a Report of Medical History in December 1982 and October 1986 wherein he denied having or ever having had dizziness or fainting spells, 

Medical examination conducted in October 1986 did not reveal any pertinent abnormalities or findings.

The Veteran underwent a periodic examination in August 1990 and May 1993.  Clinical evaluation of the neurological system was determined to be normal.  

A service treatment record dated in October 1990 reveals the Veteran reported dizziness without headaches.  The assessment was left external otitis media and dizziness probably secondary to Eustachian tube dysfunction.  

In August 1991, the Veteran was diagnosed with mild labyrinthitis.  

The Veteran completed a Report of Medical History in August 1990 and May 1993.  He denied having or ever having had dizziness or fainting spells.

The Veteran completed a Persian Gulf Registry Code Sheet in January 1995.  He indicated that he had problems with memory and headaches. 

A private clinical record dated in August 2006 includes a diagnosis of fibromyalgia.  At the time, the Veteran complained of muscle aches, imbalance, incoordination and nystagmus.  A neurological examination did not result in any abnormal findings.  

A VA neurological examination was conducted in October 1996.  The Veteran complained of headaches.  Physical examination was conducted.  The pertinent diagnosis was atypical episodic muscle tension type headache with normal neurological examination.  

A VA neurological examination was conducted in August 1997.  The Veteran was examined in October 1996 and a diagnosis of muscle tension headache was made.  One month in approximately November 1996, the Veteran developed new symptoms including a burning sensation in the right lower extremity which the examiner observed did not clearly follow a radicular distribution nor a peripheral nerve distribution.  Shortly after this, the Veteran developed a similar burning sensation in the left lower extremity.  In November 1996, he developed intermittent left facial numbness but this has improved since that time.  He had decreased visual acuity in the left eye and diplopia.  Since November 1996, he had had a constant headache.  Physical examination was conducted.  The impression was subjective symptoms of lower extremities paresthesias, diplopia, decreased visual acuity of the left eye and intermittent brief left facial weakness.  A neurological examination was within normal limits.  The examiner wrote that the most probable explanation for the Veteran's symptoms are psychogenic.  However, the symptoms the Veteran experiences associated with a historical report of abnormal visual evoked potentials raises the possibility of a demyelinative disorder.  However, it should be emphasized that, at the time of the examination, the Veteran does not meet the diagnostic criteria for even possible multiple sclerosis.  An addendum to the August 1997 VA examination was prepared in December 1997.  The examiner again reviewed the evidence and found the Veteran had very transient neurological symptoms and two prior neurological examinations which were normal.  The results of private neurologists were reviewed.  The impression was that the most likely explanation for the Veteran's symptoms are psychogenic.  The Veteran definitely does not meet the diagnostic criteria for multiple sclerosis.  

The report of an April 2001 VA general medical examination.  The Veteran was reporting fatigue.  The diagnosis was fatigue without objective findings of an unknown etiology.  The examiner noted the Veteran had not been diagnosed with chronic fatigue and the examiner did not feel the Veteran had chronic fatigue so he had fatigue of an unknown origin or due to an unknown illness.  

In March 2006, the Veteran underwent private examination to determine if he had multiple sclerosis.  The Veteran complained of balance problems, vision problems, right leg numbness and fatigue.  After service in the Gulf War, he developed panic attacks and headaches increased.  Balance and vision problems began in 1995.  Fatigue began after the war.  Physical examination was conducted.  It was noted that multiple work-ups were essentially normal.  The impression was dysbalance and fatigue.  

An August 2006 private clinical record indicates the Veteran reported a bad day with muscle aches, imbalance, incoordination and apparently, nystagmus.  Most of the symptoms have since cleared.  The impression was fibromyalgia.  

A January 2007 VA clinical record indicates that the Veteran had tender points which were convincing but not impressive.  The Veteran was being treated for fibromyalgia.  Another record dated the same month includes an assessment of fibromyalgia.  

A May 2007 VA clinical record includes an assessment of stable fibromyalgia.  

A VA fibromyalgia examination was conducted in June 2007.  The Veteran's neurologic complaints were characterized by nystagmus, particularly involving the left eye, numbness on the left side of the face and numbness and burning pain that begins in the low back and extends past the knee to the edge of the right foot.  Symptoms of fibromyalgia include diffuse skin tenderness over his arms; aching and pain in the arms, shoulders, neck, low back, buttocks and thighs.  The pain is persistent and increased with fatigue.  Physical examination was conducted.  The impression was chronic fatigue syndrome with prominent features of fibromyalgia.  The nystagmus and facial numbness were not typical of fibromyalgia.  The right leg symptoms have more of the features of peripheral neuropathy and are unlikely related to fibromyalgia.  The examiner wrote that the Veteran's tender points were currently such that, if he meets the criteria for fibromyalgia, he barely does so.  There were at least 12 tender points above and below the waist but these were not impressive.  There was a large overlap between fibromyalgia and chronic fatigue syndrome.

A VA neurological examination was conducted in June 2007.  The reason stated for the examination was to determine whether certain neurologic complaints were due to his fibromyalgia.  The examiner observed the Veteran had been worked up extensively for intermittent blurred vision in the left eye, intermittent left leg numbness, imbalance, headache, and dizziness.  Neuropsychiatric testing revealed some mild learning disability and a lot of embellishment.  Neurological examination was repeatedly normal or had soft subjective sensory findings.  The Veteran described his headaches as 3 types.  He has sharp stabbing pains in the left temple.  These are rather severe.  There is associated nausea but no vomiting.  There is phono/photophobia and his left face will droop.  These seem to be brought on by the heat.  He's had three of these this year.  These last from hours to days.  These seem to improve with Fioricet.  The second headache is a burning boring pain in somewhat the same area that seems to be depression related.  They last most of the day, recur somewhat infrequently and he just avoids caffeine and takes his antidepressant for these.  The third is a dull ache also in the same area that recurs every couple of weeks and aren't much of a problem.  He estimates that in the past 6 months approximately 2 headaches have made him miss work and were incapacitating.  He uses all his sick leave and use or lose leave and a few days AL each year due to HA and fatigue symptoms.  He works a compressed tour of 4 day work weeks so his days of incapacitation aren't well reflected by leave.  He has episodes of horizontal diplopia and blurry vision involving the right eye.  These occur in the heat also and persists until stress subsides or things cool down.  He has dysphagia not unique to solids.  He has numbness to the left side of the face and the outside of the right foot.  His balance is intermittently poor and he's fallen on occasion.  He has dizziness that he describes as feeling he's moving or his support shaking.  This is worse when he closes his eyes and he can suppress it by concentrating on a solid motionless object.  He has had weakness in the left arm but not elsewhere.  He's had episodes of diarrhea and close calls but no incontinence.  A physical examination was conducted.  An assessment of common migraine with frequent headaches was made.  The examiner found that the Veteran had subjective complaints and subjective sensory findings but no objective evidence of any neurologic disease.  The neuropsychiatric testing and behavior during the interview suggest some degree of learning impairment and irritability with embellishment of symptoms and findings.  The examiner wrote that fibromyalgia was not a neurological disorder to his knowledge.  The Veteran had no neurological condition due to an undiagnosed illness.  His neurological complaints were not due to fibromyalgia or an undiagnosed condition.  

Clinical records dated in 2006 and 2007 VA clinical record refer to the presence of fibromyalgia.  

Analysis

The Board finds that service connection is not warranted for a neurological disorder for accrued benefits purposes.  There is no competent evidence of record which links any neurological disorder to the Veteran's active duty service on a direct basis.  The only evidence of record which indicates that there is such a link is the Veteran's allegations.  The Veteran is a lay person.  As such, he is competent to report on symptomology he experiences through his senses but he is not competent to provide a medical opinion as to whether he has a neurological disorder due to a undiagnosed illness.  This is a complex medical question which requires specialized training.  

Associated with the claims file are medical records which indicate that the Veteran has various neurological disorders but the vast majority of these have been attributed to known clinical diagnoses.  The clinical records also include references to the presence of fibromyalgia which, as indicated above, is included in the list of medically unexplained chronic multi-symptom illnesses.  To the extent that the Veteran has fibromyalgia and/or any other claimed neurological disorder which has not been attributed to a known diagnosis, the Board notes that there has been no independent verification of the reported symptomology.  The Veteran's neurological examinations have been normal.  Significantly, the examiner who conducted the June 2007 VA examination summarized the pertinent evidence of record as being neurological examinations which were repeatedly normal or had soft subjective sensory findings.  The Veteran is competent to report on symptomology he experiences through his senses and this constitutes an objective indication of the presence of neurological disorders.  However, the regulation requires that the symptomology be capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There simply is no objective independent verification of any of the Veteran's neurological complaints.  Therefore the requirements of a qualifying chronic disability for purposes of a grant of service connection based on a undiagnosed illness have not been met at any time during the pertinent time period.  The claim must be denied.  


Entitlement to service connection for the cause of the Veteran's death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause. In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).


Analysis

The Veteran died in May 2008.  The cause of death listed on a May 13, 2008 Certificate of Death is anoxic brain injury due to or a consequence of cardiopulmonary arrest (coded).  Other significant conditions contributing to death but not resulting in the underlying cause of death were reported as diabetes insipidus and hypertension.  

An amended death certificate which is dated June 11, 2012 is also of record.  This document indicates that the immediate cause of death was anoxic brain injury due to or a consequence of cardiopulmonary arrest (coded) due to or a consequence of Gulf War Syndrome.  Other significant conditions contributing to death but not resulting in the underlying cause of death were reported as chronic fatigue syndrome, fibromyalgia, diabetes insipidus and hypertension.  Both certificates were signed by Dr. Peoples.  

At the time of the Veteran's death, service connection was in effect for fatigue due to an unknown illness.  The disability was evaluated as 20 percent disabling.  

The appellant has submitted medical evidence which supports her claim.  

In September 2009, a private physician, Dr. P., wrote that the Veteran had multiple symptoms that would be consistent with Gulf War Syndrome.  It was noted that the Veteran was deployed in 1990 and the symptoms started within three or six months after returning.  He started having neurological symptoms and fevers and his symptoms progressed from that point.  He did not have any of the symptoms prior.  Symptoms included polymyalgia, paresthesias, complex/atypical migraines, balance disorder with nystagmus, fatigue, problems with mental focus and concentration and abdominal pain.  All of the symptoms have been linked to Gulf War Syndrome and the physician believed that Gulf War Syndrome contributed to the Veteran's death.  The Veteran was not a diabetic.  The elevated glucose noted in May 2008 was likely due to medications given during cardiac arrest.  

In May 2012, Dr. P. wrote that the Veteran had multiple symptoms consistent with Gulf War Syndrome.  The symptoms began within three or six months of the Veteran's return from deployment.  His symptoms include polymyalgia, paresthesias, complex/atypical migraines, balance disorder with nystagmus, fatigue, problems with mental focus and concentration and abdominal pain.  The physician believed that the Gulf War Syndrome contributed to the Veteran's death.  

The Board finds the two opinions from Dr. P. to have no probative value.  The physician did not provide any rationale for why he determined that the symptoms associated with Gulf War Syndrome contributed to the Veteran's death.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  For the same reason, the Board finds that the amended death certificate prepared by Dr. P. does not constitute probative medical evidence linking Gulf War Syndrome to the cause of the Veteran's death.  Furthermore, the probative value of the unexplained change in the second Death Certificate is undercut by the first Death Certificate.  There is no indication that the physician conducted additional research on the issue to arrive at the conclusions included in the second Death Certificate.  

In April 2015, the Veteran's representative submitted a medical opinion from a private physician which was apparently prepared in March 2015.  The physician summarized the treatment the Veteran received at the time of his death and also noted the May 2008 amended death certificate.  The physician referenced Dr. P.'s September 2009 letter as stating that the Veteran had multiple symptoms consistent with Gulf War Syndrome including polymyalgia, paresthesias, complex/atypical migraines, balances disorder with nystagmus, fatigue, problems of mental focus and concentration along with abdominal pain.  The physician referenced the results of several medical studies.  The physician wrote that, in the absence of an autopsy, it is difficult to determine with any degree of medical certainty the underlying etiology of the Veteran's death.  It would be reasonable to conclude that the medications administered prior to the procedure could have resulted in cardiopulmonary arrest.  Fentanyl when combined with Versed can cause severe hypotension, central nervous system and respiratory depression and cardiac arrest.  However, there have been studies suggesting a relationship between chronic fatigue syndrome and low circulatory pattern, an abnormal reaction after exercise in chronic fatigue patients where the hearts pump less blood after exercise/stress instead of more blood.  Studies have suggested that chronic fatigue syndrome is highly related to orthostatic intolerance.  There has been shown in chronic fatigue syndrome patients clinical and autonomic manifestations of postural tachycardia syndrome which is development of symptoms such as light-headedness, visual blurring, palpitations and weakness on assuming an upright posture.  The cardiovascular reactivity in patients with chronic fatigue syndrome has been shown to have certain features including frequent occurrence of vasodepressor reaction and cardioinhibitory reaction.  The amended death certificate stated anoxic brain injury as the immediate cause of death and cardiopulmonary arrest and Gulf War syndrome as the underlying cause.  The physician concurred with the opinion included in a VA examination report which opined the Veteran suffered cardiopulmonary arrest possibly due to over sedation or side effects from the Versed and Fentanyl he received prior to a surgical procedure.  The physician concurred with Dr. Peoples in that it is at least as likely as not that chronic fatigue syndrome (Gulf War Syndrome) a condition that can result in vasodepressor reaction, cardioinhibitory reaction, and postural tachycardia syndrome with concomitant increased risk for cardiovascular disorders and hemodynamic instability was a significant contributory factor in the Veteran's demise and subsequent death.  

The Board finds the probative value of the March 2015 opinion is lessened by the failure of any of the Veteran's clinical records to include any evidence of postural tachycardia syndrome.  The Veteran had balance problems reported but these were never link to changes in posture.  There is also no evidence in the claims file of medical evidence of vasodepressor reaction or cardioinhibitory reaction.  The studies cited by the physician are not pertinent to the issue on appeal without evidence of any of this symptomology.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The appellant has submitted evidence from the internet which include medical treatises on Gulf War Syndrome.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the treatise evidence submitted by the appellant is not accompanied by any medical opinion of a medical professional supporting her claim.  For this reason, the Board must find that the medical text evidence submitted by the appellant does not contain the necessary specificity to constitute competent evidence of the claimed medical nexus.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The only other evidence in support of the appellant's claim is the appellant's allegations and testimony.  As a lay person, however, the Board finds the appellant is not competent to provide evidence on the complex medical question as to whether the cause of the Veteran's death was etiologically linked to the Veteran's active duty service or to a service connected disability.  

The Board notes there is competent probative evidence of record which demonstrates the cause of the Veteran's death was not linked to active duty or to a service connected disability.  

A VA neurological disorders examination was conducted in August 2010.  The physician reviewed the claims file.  It is noted that the Veteran had been followed for several months for chronic left upper quadrant abdominal pain the etiology of which had not been determined.  It was particularly noted it was considered maybe referring him to the University of Alabama for the workup of this condition however this was never accomplished prior to the Veteran's death.  In another attempt to bring some relief for this chronic pain, the Veteran was given a nerve block.  Subsequent to the nerve block the Veteran had a cardiac arrest resulting in anoxic brain injury and subsequently leading to his death.  With regard to whether there was an undiagnosed illness of chronic left upper abdominal pain resulting in the Veteran's need for a nerve block for management, the examiner noted the etiology for the left upper quadrant pain had not been determined at the time of death.  He wrote that this is not to state that he had an undiagnosed illness in the sense that it was not diagnosable but at the time of death it simply had not been diagnosed.   It is true that the Veteran's having received the nerve block was for management of this chronic pain.  As to what relationship this procedure had to his subsequent cardiac arrest resulting in his anoxic brain injury again has not been established.  All notes reviewed from that hospitalization simply centered around the management of his anoxic brain injury without ever establishing whether there was any relationship between his nerve block and his cardiac arrest.  Therefore it cannot be stated that the Veteran s death from cardiac arrest and resulting anoxic brain injury resulted from his having had a nerve block for management of chronic left upper abdominal pain without resorting to mere speculation.  Again to reiterate the neurological problem of chronic left upper quadrant abdominal pain it could not be considered at the time of his death as an undiagnosed illness in the classical sense as identified under the Gulf War Syndrome.  It simply at that time had not been diagnosed and had never been given the term of undiagnosable illness.  

With regard to whether the Veteran's death from anoxic brain injury secondary to cardiac arrest was due to his service-connected chronic fatigue syndrome or that his service connected chronic fatigue syndrome contributed to his death the examiner noted that, given that there is a lot of uncertainty as to the immediate etiology for the Veteran's cardiac arrest one would have to admittedly resort to a certain level of speculation as to any contribution that the Veteran's longstanding chronic fatigue syndrome played in contributing to his death.  In light of the above discussion he cannot resolve this issue of whether or not the Veteran's service-connected chronic fatigue syndrome contributed substantially and materially to the Veteran's death from cardiac arrest following a nerve block resulting in anoxic brain damage without resorting to mere speculation.  The examiner was also unable to state that the Veteran's death from anoxic brain damage as a result of a cardiac arrest was the result of or aggravated by an undiagnosed illness of left upper quadrant abdominal pain since, at the time of the Veteran's death, this neurological symptom had not been classified as an undiagnosed illness but simply that a diagnosis had not been made.  

An Outside Medical Opinion (OMO) was received in December 2012.  The physician reported he reviewed the claims file and noted that the Veteran had numerous symptoms after his return from the Gulf War.  It was clear that the symptoms included polymyalgias, paresthesias, complex/atypical migraines, chronic fatigue, depression, anxiety, chronic upper left quadrant abdominal pain and difficulty with concentration as well as chronic musculoskeletal pain and balance difficulties.  The physician opined that it was less likely than not that a disability related to service, particularly Gulf War Syndrome or undiagnosed illness was either the principal or contributory cause of the Veteran's death.  This opinion was based on the chronicity of the Veteran's medical issues and the rather abrupt cause of his death being an acute cardiac arrest and resultant anoxic brain injury.  It was opined that the appropriate medical steps were taken during the Veteran's last treatment.  It was written that the sudden acute loss of consciousness and unresponsiveness suggested an etiology of either myocardial infarction with resultant arrhythmia or free wall rupture, cardiac arrhythmia alone, ruptured aortic aneurysm, acute cerebral vascular accident or a pulmonary embolus.  It is unlikely that any preexisting condition that was suffered by the Veteran including any symptoms that could be classified as Gulf War Syndrome or the chronic fatigue in and of itself would be related to these suggested diagnoses that led to his cardiac arrest.  Unfortunately an autopsy was not performed.  This may have led to further clarity of the actual pathophysiologic etiology of the cardiac arrest.  

During the Veteran's clinical course after his cardiac arrest several tests were performed.  None of these tests could yield a definitive answer as to what happened leading to the Veteran's cardiac arrest.  Specifically a Pulmonary Embolus protocol CT was reportedly negative, a CT of the chest reported a small pneumothorax (likely not enough to cause a major cardiac arrest), and an echocardiogram did not show any major valvular disease, free wall rupture, pericardial effusion, or intracardiac shunting and the Veteran had an ejection fraction of greater than 60% and normal chamber dimensions.  An MRI/MRA of the brain showed bilateral caudate nucleus and globus pallidus infarcts likely secondary to global hypoxia.  No focal area of hemorrhage was seen.  The MRA of the head and neck was normal.  Given the studies above, although mere speculation, the most likely etiology of the Veteran's death was cardiac arrhythmia.  Unfortunately the results of a previous Holter monitor are not available and it is unclear if the patient ever completed that test.  The appellant refers to a question of arrhythmia prior to his death but this was never fully evaluated.  In regards to an undiagnosed illness contributing to the cause of death, that as an empiric statement, is possible as it is in any case when a death that occurs is not expected.  However that illness is unlikely to be part of the chronic fatigue syndrome or Gulf War Syndrome that is being discussed in this case.  Previous investigation of the Veteran's pain in the left upper quadrant included an EGD mild gastritis and hiatal hernia colonoscopy with a single transverse colon polyp CT of the abdomen showing known splenic infarcts (which was likely caused by the celiac artery aneurysm he had that was fixed via a coiling procedure).  

The Board finds that significant probative weight should be afforded the report of the August 2010 VA examination and the report of the December 2012 OMO.  Both of these opinions were negative to the appellant's claim.  Both opinions included rationales for why it was determined that the cause of the Veteran's death either was not linked to active duty or that it could not be determined if there was such a link without resort to speculation.  The rationales provided included specific citations to pertinent medical evidence and the Veteran's history.  The Board notes that 38 C.F.R. § 3.102 provides that service connection may not be based on a resort to speculation.  

Based on the above, the Board finds that the probative weight of the evidence which weighs against a finding that the cause of the Veteran's death was due to active duty or to a service connected disability outweighs the probative weight of the evidence which supports the claim.  Service connection is not warranted for the cause of the Veteran's death.  


ORDER

New and material not having been received, the claim of entitlement to service connection for migraines for accrued benefits purposes has not been reopened.  The claim is denied.  

New and material evidence having been received the claim of entitlement to service connection for a psychiatric disorder for the purposes of accrued benefits has been reopened.  The appeal is granted to that extent only.

Service connection for a psychiatric disorder for accrued benefits purposes is denied.

Service connection for a neurological disorder for accrued benefits purposes is denied.  

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


